Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 1 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 2 of 22




                                           4th
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 3 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 4 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 5 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 6 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 7 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 8 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 9 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 10 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 11 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 12 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 13 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 14 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 15 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 16 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 17 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 18 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 19 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 20 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 21 of 22
Case 2:10-md-02179-CJB-JCW Document 25566 Filed 04/04/19 Page 22 of 22
